            Case 3:19-cv-01969-CL      Document 19        Filed 10/08/20     Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

AARON DALE CARVER,

                Petitioner,                                  Case No. 3:19-cv-01969-CL

       v.                                                    ORDER

J. SALAZAR, Warden,

            Respondent.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 16),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Petitioner did not file objections, I review de novo. United States v. Bernhardt, 840

F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate

Judge Clarke’s Findings and Recommendation (ECF No. 16) is adopted. The petition is denied.

IT IS SO ORDERED.

       DATED this 8th day of October, 2020.



                                              _______/s/ Michael J. McShane ________
                                                      Michael McShane
                                                  United States District Judge




1 –ORDER
